This is an appeal from the sentence imposed upon the defendants for violation of the act of 1916, which provides:
"That the traffic by purchase, barter or exchange in all or any seed cotton, or unpacked lint cotton, whether long cotton, known as sea island cotton, short staple cotton, or any other class, kind, staple, grade or description of cotton whatsoever, within counties containing cities of fifty thousand inhabitants or more, in the State of South Carolina, between August 1st and December 31st of any year, is hereby declared against the public welfare, and is prohibited, and it shall be unlawful to issue any license for such purpose." Act February 15, 1916 (29 St. at Large, p. 656).
The charge was for the buying and selling of seed cotton. The defendants demurred to the indictment, on grounds that hereinafter will be considered.
The circumstances under which a legislative enactment should be declared unconstitutional are well expressed by Chancellor Waties, in delivering the opinion of the Court inByrne's Adm'rs v. Stewart's Adm'rs, 3 DeSaus. 476, who says: *Page 223 
"It (legislative authority) is supreme in all cases in which it is not restrained by the Constitution; and as it is the duty of the legislators, as well as of the Judges, to consult this and conform their acts to it, so it ought to be presumed that all their acts are conformable to it, unless the contrary is manifest. This confidence in the wisdom and integrity of the legislature is necessary to insure a due obedience to its authority; for, if this is frequently questioned, it must tend to diminish that reverence for the laws which is essential to the public safety and happiness. I am not, therefore, disposed to examine with scrupulous exactness the validity of a law. It would be unwise to do so on another account. The interference of the judicial power with legislative acts, if frequent or on dubious grounds, might occasion so great a jealousy of this power, and so general a prejudice against it, as to lead to measures which might end in the total overthrow of the independence of the judiciary, and, with it, this best preservative of the Constitution. The validity of a law ought not, then, to be questioned, unless it is so obviously repugnant to the Constitution that, when pointed out by the Judges, all men of sense and reflection in the community may perceive the repugnancy. By such a cautious exercise of this judicial check, no jealously of it will be excited, the public confidence in it may be promoted, and its salutary effects be justly and fully appreciated."
The rule is thus stated in Cooley's Constitutional Limitations (6th Ed.) 216:
"When Courts are called upon to pronounce the invalidity of an act of legislation, passed with all the forms and ceremonies, requisite to give it force of law, they will approach the question with great caution, examine it in every possible aspect, and ponder upon it as long as deliberation and patient attention can throw any new light upon the subject, and never declare a statute void, unless the nullity and invalidity of the act are placed, in their judgment, beyond reasonable *Page 224 
doubt. A reasonable doubt must be solved in favor of legislative action, and the act be sustained.
"The question whether a law be void, for its repugnancy to the Constitution, is, at all times, a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative, in a doubtful case."
Similar views are thus expressed in McLean v. Arkansas,211 U.S. 539, 29 Sup. Ct. 206, 53 L.Ed. 315, and quoted with approval in Adams v. Tanner, 244 U.S. 590,37 Sup. Ct. 662, 61 L.Ed. 1336, L.R.A. 1917f, 1163, Ann. Cas. 1917d, 973:
"It is also true that the police power of the State is not unlimited, and is subject to judicial review, and, when exerted in an arbitrary or oppressive manner, such laws may be annulled, as violative of rights protected by the Constitution. While the Courts can set aside legislative enactments upon this ground, the principles upon which such interference is warranted are as well settled as is the right of judicial interference itself. The legislature being familiar with local conditions is, primarily, the judge of the necessity of such enactments. The mere fact that a Court may differ with the legislature in its views of public policy, or that Judges may hold views inconsistent with the propriety of the legislation in question, affords no ground for judicial interference, unless the act in question is unmistakably and palpably in excess of legislative power. * * * If there existed a condition of affairs, concerning which the legislature of the State, exercising its conceded right to enact laws for the protection of the health, safety, or welfare of the people, might pass the law, it must be sustained; if such action was arbitrary interference with the right to contract or carry on business, and having no just relation to the protection of the public within the scope of legislative power, the act must fail." *Page 225 
The exceptions raise two questions. The first is whether the act in question is in violation of articles III, section 34, subd. 9, of the State Constitution, which provides:
"In all other cases, where a general law can be made applicable, no special law shall be enacted."
In the case of State v. Berkeley, 64 S.C. 194,41 S.E. 961, the Court had under consideration the question as to the constitutionality of the statute providing for the drawing of juries in counties containing a city or cities with 40,000 or more inhabitants. In disposing of that question, the Court said:
"Now as to the question, is it constitutional? By its terms it is a general act. Its application is to all counties in this State which are blessed with a city or cities of 40,000 inhabitants. Laws are enacted alone for the immediate circumstances of a State. It is the part of wisdom to look ahead — to lay foundations upon which this people may expect in the future to build. No doubt the capital of the State — our beautiful and progressive Columbia — may soon fill the requirements as to population. So, too, the cities of the Piedmont — Greenville and Spartanburg — they may soon find themselves with the requisite population required by this act to be admitted to its privileges. While it is true that the county of Charleston alone, of our counties, has a city of 40,000 inhabitants, yet it is not named in the act; it should be allowed to enjoy its advantages of superior numbers in population. I do not see that this act of 1900 contravenes the provisions of article III, section 34 of our Constitution, which forbids the General Assembly `to enact local or special laws. * * *' The mistake, as I take it, made by the appellant, is in assuming that because the county of Charleston happens to fill the requirements, while just now no other county in the State does so, no other counties in the future will do so. If it was an impossibility or an improbability that other counties would do so, then there might be some ground for calling this a local law." *Page 226 
The foregoing decision was thus construed in State v.Hammond, 66 S.C. 219, 44 S.E. 797:
"In the case of State v. Berkeley, 64 S.C. 194
(41 S.E. 961), this Court held the act (23 Stat. 320), providing for drawing jurors in counties containing 40,000 inhabitants, or more, was a general law, notwithstanding there was one county, Charleston, in which the conditions of the statute immediately existed, inasmuch as the law was intended to operate throughout the State in all counties then falling or to fall within the disignated class of counties, or to all counties alike wherein the statutory conditions existed, or should thereafter exist. For example, a law protecting oyster beds by penalties is not local or special, but is general, even though there be few localities in the State where oyster beds exist, because the law operates throughout the whole State, wherever and whenever the conditions named in the statute may exist."
To the same effect is the case of Budd v. New York,143 U.S. 517, 12 Sup. Ct. 468, 36 L.Ed. 247, in which the Court said:
"It is further contended for the plaintiffs in error that the statute in question violates the fourteenth amendment, because it takes from the elevator owners the equal protection of the laws, in that it applies only to places which have 130,000 population, * * * and thus operates against elevator owners in the larger cities of the State. The law operates equally on all elevator owners in places having 130,000 population or more; and we do not perceive how they are deprived of the equal protection of the laws, within the meaning of the fourteenth amendment."
The rule is thus stated in 6 R.C.L., section 380:
"In some of the States, there are provisions in their Constitutions which require that laws should have a uniform operation throughout the State. Such provisions have a been interposed to mean a uniform operation as to all persons and things, in the same condition or category; so that whenever *Page 227 
a law is available in every part of the State, as to all persons and things in the same condition or category, it is of uniform operation throughout the State. For example, a law does not violate the requirements as to the equal protection of the laws, merely because its operation is confined to cities having a designated population, or upwards."
The rules by which a classification is to be tested are thus stated in Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61,31 Sup. Ct. 337, 55 L.Ed. 369, Ann. Cas. 1912c, 160:
"(1) The equal protection clause of thefourteenth amendment does not take from the State the power to classify in the adoption of police law, but admits of the exercise of a wide scope of discretion in that regard, and avoids what is done only when it is without any reasonable basis, and, therefore, is purely arbitrary.
"(2) A classification having some reasonable basis does not offend against that clause, merely because it is not made with mathematical nicety. * * *
"(3) When the classification in such a law is called in question, if any state of facts reasonably can be conceived that would sustain it, the existence of that state of facts * * * must be assumed.
"(4) One who assails the classification in such a law must carry the burden of showing that it does not rest upon any reasonable basis, but is essentially arbitrary."
These authorities clearly show:
(1) That a classification based on population will be regarded as reasonable, unless those assailing it satisfy the Court that it is essentially arbitrary; the burden being on them.
(2) That the statute was enacted for a public purpose, which appears upon the face thereof, as it declares that the traffic in seed cotton is against the public welfare. The public nature of the statute is also shown, by the case ofTisdale v. Scarborough, 99 S.C. 377, 83 S.E. 594, in which it is said: *Page 228 
"Cotton, and that includes its seed, is the staple product of the State. * * * The whole policy * * * is bound up in the growing, the sale, and the manufacture of cotton."
(3) That the statute does not prohibit, but is a mere regulation of, the traffic in cotton, in certain stages of its preparation for the usual condition, in which it is generally marketed. Before it is in a condition to be manufactured, cotton is, first, gathered or picked in the seed, then ginned and packed in bales. The statute does not prohibit the traffic in cotton, between the periods mentioned in the statute, provided it has passed through the conditions of ginning and picking; but it does prohibit the traffic, while it is in the condition of seed cotton, for the very good reason that the opportunities are then best for stealing it and concealing the thief.
In the case of Davis v. State, 68 Ala. 58, 44 Am. Rep. 128, the Court held that a statute making it unlawful within certain counties to transport or move, after sunset and before sunrise, any cotton in the seed, was constitutional. In commenting on that decision, the Court, in Budd v. NewYork, 143 U.S. 517, 12 Sup. Ct. 468, 36 L.Ed. 247, used the following language:
"Against the argument that the statute was such a despotic interference with the rights of private property as to be tantamount, in its practical effect, to a deprivation of ownership, `without due process of law,' the Court said that the statute sought only to regulate and control the transportation of cotton in one particular condition of it, and was a mere police regulation, to which there was no constitutional objection, citing Munn v. Illinois (94 U.S. 113,24 L.Ed. 77). It added that the object of the statute was to regulatetraffic in the staple agricultural product of the State, so as toprevent a prevalent evil, which, in the opinion of the lawmakingpower, might do much to demoralize agricultural *Page 229 labor and to destroy the legitimate profits of agriculturalpursuits, to the public detriment, at least within the specifiedterritory."
We desire to call special attention to the words which we have italicized, as they unquestionably show that the statute was not intended to "prohibit," but merely to "regulate," the traffic in cotton.
(4) That the opportunities for the unlawful traffic in seed cotton are greater in counties having large cities than in other counties, for the reason that the traffic may be carried on with more secrecy. And it may be said that, generally, the larger the city, the greater is the opportunity for concealment of the traffic. The legislature had the right to exercise its discretion in determining the extent of the population in the cities that would bring the counties within the provisions of the statute.
Under the statute, every county in the State, where cotton is raised, will have greater protection, as soon as it has a city of 50,000 inhabitants. We have not been able to find a single case in which the exercise of such discretion has been held to be discriminatory; nor has any case been cited to that effect.
The other question presented by the exceptions is whether the statute is obnoxious to the provisions of thefourteenth amendment of the Federal Constitution, and of article I, section 5 of the State Constitution.
The principles which we have already announced show that the exceptions raising this question cannot be sustained.
For these reasons, I dissent.
MESSRS. JUSTICE FRAMER and CIRCUIT JUDGES DeVORE, FRANK B. GARY and MAULDIN concur. *Page 230